DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 14 and 18-28 filed on February 25, 2022 have been fully considered. Examiner’s response to the presented argument follows below. 

Claim Rejections - 35 USC § 103
Summary of Applicant’s arguments:
	Applicant argues that Choi does not qualify as a prior art against the instant application because Choi was filed on March 14, 2017 and the instant application claims priority to German patent application 10 20160224 750.6 filed on December 12, 2016.
Examiner’s response:	
Examiner respectfully disagrees. Pursuant to the First-Inventor-to File (FITF) provisions of the America Invents Act (AIA ), a U.S. patent document may be applied as prior art under 35 U.S.C. 102(a)(2)  as of its effectively filed date. The effectively filed date for 102(a)(2) references, according to 35 U.S.C. 102(d), is the earlier of: 
• the actual filing date of the U.S. patent document, or 
• the filing date of the earliest application to which the U.S. patent document is entitled to claim a right of foreign priority or domestic benefit which describes the subject matter.

The U.S. patent document Choi et al. (Pub. No. US 2018/0079284 A1) claims a right  of the prior foreign application KR 10-2016-0120896 effectively filed on  September 21, 2016, and describes the subject matter being relied upon. 
Therefore, Choi et al. (Pub. No. US 2018/0079284 A1) qualifies as a prior art under 35 U.S.C. 102(a)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 18-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Pub. No. US 2018/0079284 A1). 
Regarding claim 14, Choi discloses a method for operating one or more windows, which are installed in a vehicle and delimit a passenger compartment (Fig. 12A, element 810, 810a, 810b) and whose optical properties can be changed by electrical actuation (¶¶0303, 0311- a processor may change the transparency of windshield 810), wherein the method comprises the steps of: determining position of an object (i.e., a user (P1) with mobile terminal 1200) located outside the vehicle (¶0315- when the sensed approaches the vehicle, the processor 870 may determine a direction in which the sensed user approaches the vehicle); and actuating the one or more windows as a function of distance between the vehicle and the object in such a way that translucency of the one or more windows is increased with decreasing distance of the object from the vehicle, and the translucency is decreased with increasing distance of the object from the vehicle (¶0336-the processor 870 may control the transparency of at least one of a plurality of windshields 810 to be different from that of the remaining windshields based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368- the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18).

 	 Regarding claim 18, Choi discloses the method as claimed in claim 14, wherein the electrical actuation of the one or more windows is started when the distance of the object (i.e., a user (P1) with mobile terminal 1200)  from the vehicle is below a first predetermined distance of the object from the vehicle (Fig. 12A, ¶0312-changing the windshield when a user enters a reference region (A)). Note that the reference (A) is a predetermined distance from the vehicle.

Regarding claim 19, Choi discloses the method as claimed in claim 14, wherein the electrical actuation of the one or more windows is performed at a specific distance of the object from the vehicle which is less than a first predetermined distance and greater than a second predetermined distance  (¶0369-0372-changing the transparency of the windshield based on a user distance d1, d2, d3 from the vehicle as illustrated in Fig. 18). Note that d2 is less than d1 and is greater than d3.

(¶0136- The radar 320 may be implemented in a frequency modulated continuous wave (FMCW) manner or a frequency shift Keyong (FSK) manner according to a signal waveform, among the continuous wave radar methods. ¶0137- The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object, a distance from the detected object and a relative speed with the detected object).  

Regarding claim 21, Choi discloses the method as claimed in claim 20, wherein the optical sensor is configured to capture the object located outside the vehicle (¶0131, 0308-The camera 310 may be located on an appropriate portion outside the vehicle to acquire an external image of the vehicle. The camera 310 may be a mono camera, a stereo camera 310a, an around view monitoring (AVM) camera 310b or a 360-degree camera).  

Regarding claim 22, Choi discloses the method as claimed in claim 14, further comprising the step of image- processing a captured image of the object to identify at least one of the object and a specific property of the object (¶0135-The camera 310 may provide an acquired image to the processor 370. ¶0150-and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object, a calculation of a relative speed with the object and the like, through an image processing algorithm).  

Regarding claim 23, Choi discloses the method as claimed in claim 22, wherein the electrical actuation of the one or more windows is performed (¶0336-control the transparency of at least one of a plurality of windshields 810 based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18)  when the image-processing step has detected at least one of a specific object and a specific property of the object (¶0150- The processor 370 may detect an object based on an acquired image, and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object…through an image processing algorithm).

Regarding claim 24, Choi discloses the method as claimed in claim 20, wherein the radio module is configured to receive object-side radio signals which indicate the position of the object outside the vehicle (¶0136- The radar 320 may be implemented in a frequency modulated continuous wave (FMCW) manner or a frequency shift Keyong (FSK) manner according to a signal waveform, among the continuous wave radar methods. ¶0137- The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object, a distance from the detected object and a relative speed with the detected object).  

Regarding claim 25, Choi discloses the method as claimed in claim 24, wherein the radio signals contain position data of the object (¶0137- The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object, a distance from the detected object and a relative speed with the detected object).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2018/0079284 A1) in view of Heide et al. (Pub. No. US 2002/0008615 A1).

Regarding claim 26, Choi does not explicitly disclose wherein the radio module also emits interrogation signals for triggering the object-side radio signals.  
However, Heide discloses wherein the radio module also emits interrogation signals for triggering the object-side radio signals (¶0022-One or more of the transmitting and receiving units 20 transmit an interrogation signal. A code transmitter 30, which receives the interrogation signal, responds with its code signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include wherein the radio module also emits interrogation signals for triggering the object-side radio signals, as taught by Heide, for allowing access to a vehicle only when authorization is verified (Heide: ¶0002).
Regarding claim 27, Choi does not explicitly disclose wherein the object-side radio signals comprise an identification code.  
However, Heide discloses wherein the object-side radio signals comprise an identification code (¶0022-One or more of the transmitting and receiving units 20 transmit an interrogation signal. A code transmitter 30, which receives the interrogation signal, responds with its code signal). The motivation statement set forth above with respect to claim 26 applies here.  

However, Heide discloses wherein the electrical actuation of the one or more windows is performed when the identification code received through the object- side radio signals corresponds to a predetermined code (¶0044-the echo profile is initially evaluated to determine the authorization of the code transmitter 30 (that is to say does the code signal match the expected code signal). If the code transmitter 30 is authorized appropriate actions are controlled such as closing windows). The motivation statement set forth above with respect to claim 26 applies here.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488